Citation Nr: 1119091	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to November 17, 2004, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to November 17, 2004, for the grant of service connection for pseudofolliculitis barbae.

3.  Entitlement to an effective date prior to November 17, 2004, for the grant of service connection for left knee patellofemoral syndrome.

4.  Entitlement to an effective date prior to November 17, 2004, for the grant of service connection for right knee patellofemoral syndrome.

5.  Entitlement to an effective date prior to November 17, 2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from July 1982 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for each claim listed above and assigned an effective date of November 17, 2004.


FINDINGS OF FACT

1.  In November 2000, the RO denied the Veteran's claims of entitlement to service connection for hearing loss of each ear, Osgood-Schlatter's disease of each knee, tinnitus, and pseudofolliculitis; the Veteran did not initiate an appeal.

2.  The next communication received from the Veteran was his claim of entitlement to service connection for the disabilities at issue, dated November 17, 2004.

3.  Previously unassociated service treatment records provided by the Veteran and added to the record after the November 2000 rating decision were not relevant to pseudofollculitis.  

4.  Previously unassociated service treatment records relevant to the bilateral hearing loss, tinnitus, and right and left knee disabilities, were added to the record by the Veteran after the November 2000 rating decision.

5.  When the RO denied the claims of entitlement to service connection for hearing loss, tinnitus, and right and left knee disabilities in November 2000, the Veteran failed to provide relevant service treatment records that were in his possession, and failed to provide sufficient information for VA to identify and obtain those records from him.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to November 17, 2004, for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).

2.  The criteria for entitlement to an effective date prior to November 17, 2004, for a grant of service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).

3.  The criteria for entitlement to an effective date prior to November 17, 2004, for a grant of service connection for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).

4.  The criteria for entitlement to an effective date prior to November 17, 2004, for a grant of service connection for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).

5.  The criteria for entitlement to an effective date prior to November 17, 2004, for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) (2010).

The notice provisions of VCAA have been fulfilled by information provided to the Veteran in correspondence from the RO dated in December 2004, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.

The notice requirements pertinent to the issues addressed in this decision have been met.  As this is an appeal from the assignment of initial effective dates, no further duty to inform the Veteran of the requirements of VCAA exists.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was provided with notice regarding the assignment of effective dates in a June 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the claims do not turn on the medical evidence or treatment records.  Rather, the outcome of this case is based upon whether service records were submitted subsequent to the RO's November 2000 rating decision and whether service records were relied upon in granting the Veteran's claims.  Therefore, any further efforts to request or obtain additional evidence are unnecessary, and the evidence of record is adequate to make a final decision on these claims.   While it appears that some of the Veteran's service treatment records are not associated with the claims file, the claims at issue have already been awarded service connection, and obtaining any additional service records, at this time, would not affect the outcome of these claims for earlier effective dates.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the Veteran.

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran does not contend that he appealed the November 2000 RO rating decision or that he subsequently submitted a claim for benefits prior to November 17, 2004.  Instead, the Veteran's contention rests on the fact that some of his service treatment records appear to be missing from the claims file.

38 C.F.R. § 3.156(c) provides:

Service department records.

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

38 C.F.R. § 3.156(c) was amended effective September 6, 2006.  Prior to that date, it provided as follows:

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

A review of the claims file reveals that many of the Veteran's service treatment records appear to be missing from the claims file.  When he first filed his claim in December 1999, the Veteran submitted some service records, which showed treatment for both knees, pseudofolliculitis barbae, and an audiogram.  In August and October 2000 letters, the RO informed the Veteran that his service treatment records could not be located, and he was asked to submit any service records in his possession.  No additional records were submitted at that time.  In conjunction with his November 2004 claim, the Veteran submitted service treatment records.  A number of these records were duplicates of the records submitted by the Veteran in December 1999.  However, records submitted in November 2004 that were not previously on file included an undated record showing a diagnosis of Osgood-Schlatter's disease, an October 1987 record showing treatment for foot pain, and the Veteran's Report of Medical History upon separation, which indicates that the Veteran reported hearing loss and a "trick" or locked knee.

Based on an evaluation of the record, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply in this case, and an effective date earlier than November 17, 2004, for any of the Veteran's claims, is not warranted.

First, with regard to the Veteran's pseudofolliculitis barbae, none of the service records submitted by the Veteran in conjunction with his current claim pertain to this disability.  As such, 38 C.F.R. § 3.156(c) cannot apply to this claim.

Regarding the Veteran's left and right knee disabilities, hearing loss, and tinnitus, the additionally submitted service records are relevant to these disabilities.  However, these are records that VA could not have obtained prior to November 2000.  Unknown to the RO, these records were exclusively in the Veteran's possession.  Despite the RO requesting the Veteran to submit all service records in his possession in August 2000 and October 2000 letters, the Veteran failed to submit some of the evidence in his possession until he filed his claim in November 2004.  VA's only course of action in obtaining records in the Veteran's possession is to request such records directly from the Veteran.  In this case, the RO did that on two occasions.  If the Veteran chooses not to submit these records at that time, VA is otherwise unable to obtain them.  As such, for these claims, 38 C.F.R. § 3.156(c)(1) is not applicable.  See 38 C.F.R. § 3.156(c)(2).  Furthermore, the provisions of 38 C.F.R. § 3.156(c), in effect before September 6, 2006, are also not applicable in this case.

The Veteran has not submitted another argument as to why he is entitled to an effective date for the grant of service connection for the above-listed claims prior to November 17, 2004, and the record shows that no correspondence dated prior to November 17, 2004, can be interpreted as a claim for any benefit.

The November 2000 RO rating decision is final, and the additional service records submitted by the Veteran in November 2004 could not have been obtained by VA prior to the November 2000 decision without the information from the Veteran that he failed to provide.  Therefore, the Veteran has been assigned the earliest possible effective date for the grant of service connection for his claims now on appeal.  Consequently, entitlement to an effective date earlier than November 17, 2004, for bilateral hearing loss, pseudofolliculitis barbae, left knee patellofemoral syndrome, right knee patellofemoral syndrome, and tinnitus is denied.


ORDER

An effective date prior to November 17, 2004, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to November 17, 2004, for the grant of service connection for pseudofolliculitis barbae is denied.

An effective date prior to November 17, 2004, for the grant of service connection for left knee patellofemoral syndrome is denied.

An effective date prior to November 17, 2004, for the grant of service connection for right knee patellofemoral syndrome is denied.

An effective date prior to November 17, 2004, for the grant of service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


